DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response to Restriction Requirement filed on November 29, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2022/0291932 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 9-14 were withdrawn as directed to a non-elected invention. Claims 1 and 15 are the independent claims. Claims 1-8 and 15-20 are rejected.

Election/Restrictions



Applicants’ election without traverse of Group I (claims 1-8 and 15-20) in the reply filed on November 29, 2022, is acknowledged.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0187987 A1, filed by Fauchere et al., on December 14, 2017, and published on June 20, 2019 (hereinafter Fauchere).

With respect to independent claim 1, Fauchere discloses a system comprising: 
At least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: Fauchere discloses a system comprising a device with a processor and memory storing instructions to perform operations (see Figs. 1 and 5; see also, paragraphs 0023 [introducing the system of Fauchere, including a monitor, action manager, macro generator, and macro manager], 0073 [describing the architecture of Fig. 5, a device comprising a memory, processor, etc.], and 0076 [memory stores the logic executed by processors to operate the device]).
Generating, based on a set of user signals, an action sequence associated with an application; Fauchere discloses generating an action sequence associated with an application based on user inputs (see paragraphs 0004-0005 [describing how user inputs define a sequence of actions; sequence are compared to check if a recorded macro exists or needs to be created to improve consistent quality and increase productivity based on characteristics and complexity of the actions and sequences], 0020-0021 [defining user action as any operation performed by a user and sequence as a chain of multiple actions], 0025 [sequence monitor detects actions by a user], and 0028-0029 [a sequence requires at least two actions, and similarity between sequences is determined based on either cosine similarity or edit distance]).
Determining the action sequence is performed above a predetermined threshold; Fauchere discloses determining that the sequence is performed more than a threshold number of times (see paragraph 0045 [a value represents the frequency of the sequence being performed, and if the sequence is detected more than a frequency threshold, the system will attempt to generate a new macro for the sequence]).
Based on determining the action sequence is performed above the predetermined threshold, generating a recommendation to create a macro associated with the action sequence; Fauchere discloses generating a recommendation to the user for generating a macro associated with the sequence of action (see paragraphs 0016 [the system may solicit a validation from a user to create a new macro], 0017 [the system may suggest (e.g., recommend) a shortcut to create a macro of the sequence when it is identified and meets other parameters (e.g., frequency threshold)], 0031 [if no existing macro is discovered, the macro manager determines if the sequence qualifies to become a new macro, and if so, the user is prompted to create the macro], 0032 [if a sequence is qualified as a candidate for a new macro, the macro generator may solicit validation from the user to create the new macro], 0033 [a proposal to create the new macro is presented to the user for approval or rejection], and 0055 [following the preprocessing of the macro, the user is prompted to validate the creation of the new macro]; see also, paragraph 0045, described supra).
Receiving a user indication to create the macro; Fauchere discloses receiving a user indication to create the macro (see paragraphs 0016-0017, 0031-0033, and 0055, described supra).
Storing the macro in association with a trigger that, when identified, causes invocation of the macro; Fauchere discloses storing the macro with an invocation trigger (see paragraphs 0022 [macros are invoked by a trigger, such as a keyboard shortcut or menu command], 0030 [existing macros can be triggered via keyboard shortcuts or menu items], 0054 [a preliminary shortcut may be proposed based on the properties of the sequence and existing macro shortcuts], and 0056 [macro is stored and associated with a menu trigger]; see also, paragraphs 0017, 0033, and 0055, described supra).

With respect to dependent claim 3, Fauchere discloses the system of claim 1, wherein: 
The generated recommendation comprises a recommended trigger for the macro; Fauchere discloses that the generated recommendation comprises a recommended trigger (see paragraphs 0054-0056, described supra, claim 1).
The received user indication comprises an indication to accept the recommended trigger; Fauchere discloses that the validation to create the macro comprises acceptance of the recommended trigger (see paragraphs 0054-0055, described supra, claim 1).
Storing the macro comprises storing the macro in association with the recommended trigger; Fauchere discloses storing the macro with the recommended trigger (see paragraphs 0022, 0030, and 0054-0056, described supra, claim 1).

With respect to dependent claim 4, Fauchere discloses the system of claim 1, wherein the generated recommendation comprises a recommended trigger generated based on at least one of an action of the action sequence or a trigger associated with a macro of another user.
	Fauchere discloses the recommended trigger is based on either an action in the sequence or based on other macros (see paragraph 0054, described supra, claim 1).

With respect to dependent claim 5, Fauchere discloses the system of claim 1, wherein the trigger comprises at least one of voice input, user interface input, or text input.
	Fauchere discloses the trigger comprising GUI input (e.g., menu item) or text input (e.g., keyboard shortcut) (see paragraphs 0017, 0022, 0033, and 0054-0056, described supra).

With respect to dependent claim 6, Fauchere discloses the system of claim 1, wherein the received user indication comprises at least one of: an edit to the action sequence; an edit to a recommended trigger; or a user-specified trigger.
	Fauchere discloses that the user validates the proposal to create the new macro, and when doing so, can edit the sequence, name, description, and trigger (see paragraphs 0054-0056, described supra).

Independent claim 15, and its respective dependent claims 17 and 18, recite a method for creating a system-generated macro performed by the system of independent claim 1, and its respective dependent claims 4 and 5. Accordingly, independent claim 15, and its respective dependent claims 17 and 18, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 4 and 5, which are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fauchere, in view of U.S. Patent Application Publication No. 2019/0123976 A1, filed by Coffin on October 19, 2018, and published on April 25, 2019 (hereinafter Coffin).

With respect to dependent claim 2, Fauchere discloses the system of claim 1, as described above.
Fauchere fails to expressly disclose the system wherein the set of operations further comprises determining a context associated with the action sequence and the macro is stored in further association with the determined context.
	However, Coffin teaches a workflow management system in which each workflow and each document within the workflow is determined and defined by the context of the workspace designed for its performance (see Coffin, paragraphs 0022 [users design workflows into specific tasks based on the context of the actions they are performing], 0023 [each workflow is labelled for quick and easy recognition], 0035 [upon recognition of common recurring actions, the system automates those processes or presents the user with the option to do so based on the specific context and workflow], 0037 [task lists for specific workflows are based on particular contexts], and 0045 [ML processes user inputs to track common sequences; once a specific set of matches are recorded, the user is offered the opportunity to automated the tasks]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fauchere and Coffin before him before the effective filing date of the claimed invention, to modify the system of Fauchere to incorporate using determining and storing context associated with specific workflows as taught by Coffin. One would have been motivated to make such a combination because this ensures that workflows are tightly focused only on the tasks and activities at hand, as taught by Coffin (see Coffin, paragraph 0003 [“Software applications and programs are typically accessed in sequential order by a user in order to open required resources to complete a task. These resources have started to stack on top of others in the systems GUI while a user operates on the computing system causing too much time spent context switching. While the user has freedom today to organize these applications in any method they like, there is currently no way for a user to structure their Operating System's home graphical environment in a manner that would allow only the required resources.”]).

Dependent claim 16 recites a method for creating a system-generated macro performed by the system of dependent claim 2. Accordingly, dependent claim 16 is rejected under the same rationales used to reject dependent claim 2, which are incorporated herein.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fauchere, in view of U.S. Patent Application Publication No. 2021/0081227 A1, filed by Verma et al., on January 13, 2020, and published on March 18, 2021 (hereinafter Verma).

With respect to dependent claim 7, Fauchere discloses the system of claim 1, as described above.
Fauchere fails to expressly disclose the system wherein generating the action sequence comprises processing the set of user signals using a machine learning model configured to identify action sequences based at least in part on a likelihood that a preceding action is followed by a subsequent action.
	However, Verma teaches using artificial intelligence and machine learning to determine a next best action within a sequence of actions based on the prior actions taken by a user (see Verma, paragraphs 0033-0034 [using AI and ML techniques to determine a next best action based on a position within an application, past actions in context, tasks in queue, etc.]] and 0044 [current context of the application is determined, such as what is displayed, user interactions, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fauchere and Verma before him before the effective filing date of the claimed invention, to modify the system of Fauchere to incorporate using artificial intelligence and machine learning techniques as taught by Verma, in order to determine a next best action based on user and application context and past actions taken by the user. One would have been motivated to make such a combination because this provides simplified and efficient user execution of complex applications, as taught by Verma (see Verma, paragraphs 0033-0034, described supra).

Dependent claim 19 recites a method for creating a system-generated macro performed by the system of dependent claim 7. Accordingly, dependent claim 19 is rejected under the same rationales used to reject dependent claim 7, which are incorporated herein.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fauchere, in view of U.S. Patent Application Publication No. 2011/0040824 A1, filed by Harm on August 13, 2009, and published on February 17, 2011 (hereinafter Harm).

With respect to dependent claim 8, Fauchere discloses the system of claim 1, as described above.
Although Fauchere discloses macros working on documents (see Fauchere, paragraph 0002 [describing an example of using macros in a word processing application]), Fauchere fails to expressly disclose the system wherein invocation of the macro comprises processing a first document and a second document and the first document is associated with the application.
	However, Harm teaches macros that interact with multiple documents and can access different applications to complete the process (see Harm, paragraphs 0003 [macros may access multiple applications or services such as email, spreadsheets, word processors, map/navigation, mash-ups, etc.)], 0004 [describing an example of receiving an email that triggers a macro that processes the message, selects portions of the message to be copied and pastes that information into a spreadsheet], 0031 [information from a first application may be translated into a second format to be provided to a second application, such as from word processing documents to a spreadsheet], 0048 [macros that perform message routing may access location information services], and 0163-0187 [describing 13 examples of macros that process multiple documents from multiple applications; specifically, see examples 3, 4, 6, 8, 10, 12, and 13]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fauchere and Harm before him before the effective filing date of the claimed invention, to modify the system of Fauchere to incorporate a macro processing multiple documents with the first document associated with the application as taught by Harm. One would have been motivated to make such a combination because this provides enhanced interactivity between documents and applications, as taught by Harm (see Harm, paragraph 0002 [“A macro is a set of instructions that can be executed inside one or more computer applications to provide enhanced and automatic interactivity with those applications, where at least part of the macro represents steps that could otherwise be taken manually by a user of an application.”]).

Dependent claim 20 recites a method for creating a system-generated macro performed by the system of dependent claim 8. Accordingly, dependent claim 20 is rejected under the same rationales used to reject dependent claim 8, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 6,802,052 B1 (Automatic recognition and playback of input patterns using an auto-macro program).
U.S. Patent Application Publication No. 2002/0122076 A1 (Automatic creation of shortcut icons based on satisfaction of a creation condition).
U.S. Patent Application Publication No. 2006/0053126 A1 (Macro creation through user selected actions from an action history listing).
U.S. Patent Application Publication No. 2009/0144625 A1 (Sequence detection and automation of complex actions and tasks).
U.S. Patent Application Publication No. 2009/0183124 A1 (Generating shortcuts using complexity ratings and action classifications).
U.S. Patent Application Publication No. 2014/0136940 A1 (User interaction feedback based on analysis of user interactions based on user profiles).
U.S. Patent Application Publication No. 2016/0188169 A1 (Personalizing user interactions based on functionality determination for quickly switching between different mobile apps).
U.S. Patent Application Publication No. 2017/0052824 A1 (Creation of a robotic process automation workflow).
U.S. Patent Application Publication No. 2019/0235726 A1 (Intelligent suggestion of macros and added functionality based on population of user interactions and pushed to user interfaces).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173